Citation Nr: 0511040	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  02-03 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of hookworm 
disease claimed as diverticulosis and gastroesophageal reflux 
disease. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION


The veteran had active service from July 1943 to December 
1945.

The case comes before the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In January 2003, the Board ordered further development in the 
veteran's case.  Subsequently, the case was sent to the 
Board's Evidence Development Unit (EDU), to undertake the 
requested development.  See 38 C.F.R. § 19.9(a)(2) (2002).  
However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2), 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV).  And, in 
September 2003, the Board remanded the case to the RO for 
initial consideration of the evidence obtained by the EDU and 
for any development that had yet to be accomplished.  
VAOPGCPREC 1-03.  The case was transferred to the Appeals 
Management Center (AMC) in Washington, DC, for development.  
The case now is before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2. There is no medical evidence of a nexus or relationship 
between the veteran's currently diagnosed diverticulosis and 
gastroesophageal reflux disease, and the hookworm infection 
he experienced in service.  


CONCLUSION OF LAW

Diverticulosis and gastroesophageal reflux disease were not 
incurred in or aggravated by service, and are not shown to 
have been proximately caused by residuals of a hookworm 
infection experienced during service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
his claim via the March 2001 RO letter, the August 2001 
rating decision, the March 2002 statement of the case, the 
September 2003 Board remand, an April 2003 VA letter and the 
February 2004 development letter from VA.  Therefore, the 
notification requirement has been satisfied.  See Quartuccio, 
supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
The veteran was also given the benefit of presenting 
testimony and/or evidence during a hearing on appeal, but he 
declined such opportunity.  As no additional evidence, which 
may aid the veteran's claim or might be pertinent to the 
bases of the claim, has been submitted or identified, the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); and 
VAOPGCPREC 7-2004.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters and a statement 
of the case, VA satisfied the fourth element of the notice 
requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing his claim.  
He has, by information letters, a rating decision, and a 
statement of the case, been advised of the evidence 
considered in connection with his appeal and what information 
VA and the veteran would provide.  Thus, the Board finds that 
there has been no prejudice to the veteran that would warrant 
further notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in- service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases to a 
compensable degree within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  In this case, however, the claimed disability is not 
one of the listed disorders for which presumptive service 
connection may be granted.

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

In the current case, the veteran was denied service 
connection for his claim by the RO in an August 2001 rating 
decision.  The veteran contends that his currently diagnosed 
diverticulosis and gastroesophageal reflux disease are the 
result of a hookworm infection incurred during active 
service.  

The veteran's service medical records contain no complaints 
of, or treatment for diverticulosis and gastroesophageal 
reflux disease during active service.  The treatment records 
do contain notes indicating that the veteran was successfully 
treated for a hookworm infection shortly after he entered the 
service in July 1943.  In the opinion of the treating 
physician at that time, the veteran's hookworm infection 
existed prior to his entry into service, and was not 
aggravated by his naval service.

The post-service evidence of record includes VA medical 
reports received in January 2001.  These treatment reports 
indicate that the veteran was diagnosed with anemia in June 
1998, and later was diagnosed with esophagitis and 
diverticulosis.  These treatment records contain no medical 
opinions linking the veteran's current disorders to the 
hookworm infection he experienced during his active service. 

The VA examined the veteran in June 2001.  After reviewing 
the veteran's history, the examiner indicated that he was 
unable to determine whether the veteran's currently diagnosed 
gastrointestinal (GI) problems were related to the hookworm 
infection the veteran had over 50 years ago.

In April 2004, additional VA treatment records dated from 
January 1994 to March 2004 were received and associated with 
the veteran's claims file.  These reports contain some 
complaints of acid reflux, but contain no objective medical 
opinions linking the veteran's current GI problems to his 
hookworm infection during service.

The VA examined the veteran in March 2004.  The examiner 
indicated that he had thoroughly reviewed the veteran's 
claim's folder.  The examiner found that the veteran 
currently has GI problems consisting of gastroesophageal 
reflux disease with Barrett's esophagitis, a sliding hiatus 
hernia, and diverticulosis of the sigmoid colon.  In the 
examiner's opinion neither of these conditions had any 
relationship to the veteran's hookworm infection that 
occurred prior to his entry into the military. 

The veteran underwent an additional VA examination in May 
2004.  The examiner reviewed the veteran's claims folder and 
took the veteran's history.  In the opinion of the examiner, 
there was no relationship between hookworm infection and the 
veteran's current diverticulosis or his gastroesophageal 
reflux disease.  The examiner explained that hookworm 
infection was common in the Southern United States in the 
1930s and 1940s, and that the veteran undoubtedly was 
infected as a youth prior to entering the military.  The 
examiner also noted that hookworm parasites never invade the 
stomach, esophageal mucosa or colonic mucosa, and therefore 
it is impossible for hookworm parasites to cause any problems 
with the stomach, esophagus or of the colon.  The examiner 
concluded by stating again that there was no relationship 
between the veteran's past hookworm infection and his 
gastroesophageal reflux disease or his colonic 
diverticulosis. 

Despite the veteran's assertions, the medical evidence of 
record does not indicate that the veteran's diverticulosis 
and gastroesophageal reflux disease was more likely than not 
a result of the hookworm infection he experienced during his 
active service.  The VA has examined the veteran three times 
during the course of his appeal.  While the examiner at the 
June 2001 VA examination was unable to determine if there was 
a relationship between the veteran's hookworm infection in 
service and his current GI problems, the examiners in both 
the March 2003 examination and the May 2004 examination found 
no relationship between the veteran's past hookworm infection 
and his presently diagnosed GI conditions.  While the 
evidence reflects that the veteran has been diagnosed with 
diverticulosis and gastroesophageal reflux disease in recent 
years, there is no evidence that his diverticulosis and 
gastroesophageal reflux disease is related to the hookworm 
infection he experienced over 50 years ago during his active 
service.  

The only evidence in support of the veteran's claim are his 
own lay statements.  However, where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not show 
that the veteran possesses the medical training and expertise 
necessary to render an opinion as to the cause or etiology of 
his currently diagnosed GI disorders, his lay statements 
cannot serve as a basis upon which to grant his claim.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)).

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that service connection for diverticulosis and 
gastroesophageal reflux disease is warranted.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.  The appeal is accordingly denied.




ORDER

Service connection for residuals of hookworm disease, claimed 
as diverticulosis and gastroesophageal reflux disease, is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


